EXHIBIT99.1 Grant Park Fund Weekly Commentary For the Week Ended July 16, 2010 July 16, 2010 Weekly ROR1 Month-to-Date ROR1 Year-to-Date ROR1 Class A Units 0.3% -2.3% -8.0% Class B Units 0.3% -2.4% -8.3% Legacy 1 Class Units 0.3% -2.2% -7.1% Legacy 2 Class Units 0.3% -2.2% -7.2% Global 1 Class Units 0.1% -2.7% -6.8% Global 2 Class Units 0.1% -2.7% -6.9% Global 3 Class Units 0.0% -2.8% -7.9% S&P 500 Total Return Index2 -1.2% 3.4% -3.5% Barclays Capital U.S. Long Government Index2 1.4% 0.0% 12.9% 1 Subject to independent verification. 2 Index is unmanaged and is not available for direct investment.Please see Indices Overview (below) for more information.Weekly RORs are calculated using data acquired through Bloomberg. Sector Commentary Agriculturals/Softs Sector/Market Price Action Cause Corn and wheat markets Increase Speculation an upcoming heat wave in the Midwest will weaken supply Sugar Increase Belief future demand will begin to outpace sugar production Grant Park’s longer-term trading advisors are predominantly long the agriculturals/softs sector.Grant Park’s shorter-term trading advisors are predominantly short the sector. Currencies Sector/Market Price Action Cause U.S. dollar Decrease Reports showed a drop in U.S. consumer sentiment Japanese yen Increase Comments from the Bank of Japan expanding its growth forecasts for the Japanese economy Euro Increase Increase in Euro-based money market rates Grant Park’s longer-term trading advisors are predominantly short the currency sector.Grant Park’s shorter-term trading advisors are predominantly long the sector. Energy Sector/Market Price Action Cause Crude oil Decrease Weak demand forecasts fostered by U.S. economic growth concerns Natural gas Increase Ongoing forecasts for warmer temperatures in the U.S. Grant Park’s longer-term trading advisors are predominantly short the energy sector.Grant Park’s shorter-term trading advisors are also predominantly short the sector. ALL PERFORMANCE REPORTED IS NET OF FEES AND EXPENSES. PAST PERFORMANCE IS NOT NECESSARILY INDICATIVE OF FUTURE RESULTS. FUTURES TRADING INVOLVES A HIGH DEGREE OF RISK AND IS NOT SUITABLE FOR ALL INVESTORS. THIS DOES NOT CONSTITUTE AN OFFER OF ANY SECURITY FOR SALE.OFFERING BY PROSPECTUS ONLY. INFORMATION IN THIS COMMENTARY IS DRAWN FROM VARIOUS SOURCES THAT ARE DEEMED TO BE RELIABLE. HOWEVER, THE INFORMATION IS NOT AUDITED BY DEARBORN CAPITAL.IN ADDITION, DEARBORN CAPITAL DRAWS UPON THIS INFORMATION TO MAKE ITS OWN ASSUMPTIONS WHICH COULD BE CONSIDERED DEARBORN CAPITAL’S OPINION.DEARBORN CAPITAL BELIEVES THAT ANY SUCH STATEMENTS OF OPINION HAVE A REASONABLE BASIS IN FACT. Equities Sector/Market Price Action Cause Nikkei 225 Decrease Concerns a strong yen will negatively impact Japanese exports North American equity markets Decrease Disappointing earnings reports from several key financial firms Grant Park’s longer-term trading advisors are predominantly long the equities sector.Grant Park’s shorter-term trading advisors are predominantly short the sector. Fixed Income Sector/Market Price Action Cause U.S. Treasury markets Increase Data showed falling inflation and weaker consumer sentiment in the U.S. Grant Park’s longer-term trading advisors are predominantly long the fixed income sector.Grant Park’s shorter-term trading advisors are also predominantly long the sector. Metals Sector/Market Price Action Cause Base metals Decrease Ongoing uncertainty surrounding global industrial growth Gold Decrease Lower demand for safe-haven assets following gains in the Euro Grant Park’s longer-term trading advisors are predominantly long the metals sector.Grant Park’s shorter-term trading advisors are predominantly short the sector. Indices Overview 2 Standard and Poor’s 500 Total Return Index (S&P 500 Index) – A weighted index of the 500 stocks in the S&P 500 Index, which are chosen by Standard and Poor’s based on industry representation, liquidity, and stability.The stocks in the S&P 500 Index are not the 500 largest companies, rather the index is designed to capture the returns of many different sectors of the U.S. economy.The total return calculation includes the price-plus-gross cash dividend return. Barclays Capital U.S. Long Government Index (formerly Lehman Brothers U.S. Government Index:Long Subset) – A benchmark comprised of the Barclays Capital U.S. Treasury and U.S. Agency indices.The U.S. Long Government Index includes Treasuries (public obligations of the U.S. Treasury that have remaining maturities of more than ten years) and U.S. agency debentures (publicly issued debt of U.S. Government agencies, quasi-federal corporations, and corporate or foreign debt guaranteed by the U.S. Government). The U.S. Government Index is a component of the Barclays Capital U.S. Government Index. ALL PERFORMANCE REPORTED IS NET OF FEES AND EXPENSES. PAST PERFORMANCE IS NOT NECESSARILY INDICATIVE OF FUTURE RESULTS. FUTURES TRADING INVOLVES A HIGH DEGREE OF RISK AND IS NOT SUITABLE FOR ALL INVESTORS. THIS DOES NOT CONSTITUTE AN OFFER OF ANY SECURITY FOR SALE.OFFERING BY PROSPECTUS ONLY. INFORMATION IN THIS COMMENTARY IS DRAWN FROM VARIOUS SOURCES THAT ARE DEEMED TO BE RELIABLE. HOWEVER, THE INFORMATION IS NOT AUDITED BY DEARBORN CAPITAL.IN ADDITION, DEARBORN CAPITAL DRAWS UPON THIS INFORMATION TO MAKE ITS OWN ASSUMPTIONS WHICH COULD BE CONSIDERED DEARBORN CAPITAL’S OPINION.DEARBORN CAPITAL BELIEVES THAT ANY SUCH STATEMENTS OF OPINION HAVE A REASONABLE BASIS IN FACT.
